Citation Nr: 1620857	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1995 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming and issued by the San Diego, California RO.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran's employer advised him in June 1999, that he had left ear hearing loss, "in the high pitches."  (This was not further clarified.)  However, when examined for VA purposes in June 2011, it was noted the Veteran's hearing was within normal limits for each ear, according to VA's guidelines.  For his part, the Veteran testified in March 2016, that he had undergone an audiology test at VA in 2012 and that he began receiving treatment at VA in 2006.  It was his understanding that these records would document hearing loss.  

The current evidentiary record contains VA treatment records dated from June 2008 to April 2011 and from April 2012 to November 2012.  These do not document the claimed 2012 audiology testing, or otherwise show the presence of a hearing disability for VA purposes.  Nevertheless, to give the Veteran every consideration, it is appropriate to attempt to obtain his VA treatment records dated prior to June 2008, as well as those from April 2011 to April 2012.  Likewise, relevant updated VA treatment records dated after November 2012 should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records relating to the Veteran dated prior to June 2008, dated from April 2011 to April 2012 and dated after November 2012.  If there are no such records, that should be documented.  

2.  After completing the above, and any other development as may become indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


